ORDER
PER CURIAM.
Defendant appeals the judgment upon his conviction by a jury of one count of robbery in the first degree, § 569.020, RSMo 1994, and one count of possession of a controlled substance, § 195.202, RSMo 1994, for which he was sentenced as a persistent offender to consecutive terms of life imprisonment on the robbery count, and ten years’ imprisonment on the controlled substance charge. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).